Citation Nr: 1038542	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the feet.

2.  Entitlement to service connection for a bilateral orthopedic 
disability of the feet.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision by which the RO denied service 
connection for the disabilities enumerated above.

With respect to the first and second issues enumerated above, 
some clarification is in order.  In the July 2006 rating 
decision, the RO denied entitlement to service connection for a 
bilateral foot disability.  The precise nature of the disability 
being denied was not specified.  A review of the record suggests 
two distinct disabilities of the feet.  There is peripheral 
neuropathy as well as degenerative changes.  Because the Veteran 
could be awarded service connection for either or both 
disabilities of the feet, the Board has recharacterized the 
original issue as two separate matters.  The Board points to the 
provisions of 38 C.F.R. § 4.25 (2010), which state that separate 
disabilities arising from a single disease entity are to be rated 
separately.  See also Esteban v. Brown, 6 Vet. App. 259 (1994) (a 
veteran is entitled to separate disability ratings if 
symptomatology associated with a service-connected disability is 
distinct and separate). 

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in August 2010.  Although he was 
notified of the time and date of the hearing by mail sent to his 
last known address, he failed to appear for that hearing and 
neither furnished an explanation for his failure to report nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.704(d) (2010), when an appellant fails to report for 
a scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing was 
withdrawn.  

The issue of entitlement to service connection for a bilateral 
orthopedic disability of the feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral peripheral neuropathy of the feet is presumptively 
related to the Veteran's active duty service in Vietnam.

2.  A low back disability is shown to be related to the Veteran's 
active duty service.

3.  A right shoulder disability is shown to be related to the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the feet was incurred in 
or as a result of active duty service or is presumptively related 
thereto.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A low back disability was incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A right shoulder disability was incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which added 
diabetes mellitus (Type 2) to the list of presumptive diseases as 
due to herbicide exposure).

The foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary of VA has specifically determined that a presumption of 
service connection is warranted.  38 U.S.C.A. § 1116.

Discussion

The Veteran served in the Republic of Vietnam during the Vietnam 
era.  He is the recipient of a Combat Infantryman Badge is 
addition to other awards and decorations.  His military 
occupational specialty was that of a parachutist.  He was a rifle 
platoon leader for an infantry unit.  As quite apparent from the 
foregoing, he served in a combat environment.

Bilateral peripheral neuropathy of the feet 

The service treatment records are silent as to complaints 
pertaining to the feet.  Post-service medical treatment records 
do, however, reference the feet.

Medical evidence dated in December 2006 reflects complaints of 
aching feet as well as numbness.  The Veteran provided a history 
of a foot fracture.  He reported bilateral foot swelling.  There 
was bursitis anterior to the second metatarsal bilaterally.  An 
X-ray study revealed a left heel spur and an early Haglund's 
deformity on the left.  There was an early indication of 
bilateral bunions.  Other abnormalities of the feet were noted.

In December 2007, the Veteran presented with complaints of 
numbness in the feet.  Upon examining the Veteran, the physician 
diagnosed rule out sensory peripheral neuropathy and rule out 
treatable causes of peripheral neuropathy.

January 2008 X-ray studies revealed degenerative changes in both 
feet.

In May 2008, the Veteran was seen due to persistent complaints of 
numbness in 
the feet.  After a physical examination and a variety of 
diagnostic tests, the physician suspected idiopathic sensory 
small fibers peripheral neuropathy.  However, the physician 
wanted to rule out other systemic illnesses that could be 
manifested by peripheral neuropathy.

In January 2009, the Veteran's long term primary care physician 
wrote that various endocrinologic, infectious, and nutritional 
causes for the Veteran's peripheral neuropathy of the feet were 
ruled out.  The physician asked that VA consider the fact that 
the Veteran's peripheral neuropathy could be related to exposure 
to toxins in Vietnam.

In a February 2009 report, a private orthopedist indicated that 
there was X-ray evidence of abnormalities in both feet and that 
these were related to repeated trauma during parachute jumps in 
Vietnam.  No rationale was provided.

As suggested in the INTRODUCTION, the orthopedic aspects of the 
Veteran's foot troubles will be addressed in the REMAND portion 
of the decision.  As to peripheral neuropathy of the feet, the 
Veteran served in Vietnam during the Vietnam era.  As such, and 
because there is no evidence to rebut the presumption, service 
connection for peripheral neuropathy of the right foot and the 
left foot is warranted presumptively on the basis of herbicide 
exposure.  38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303; 38 U.S.C.A. § 5107.

Low back disability 

The service treatment records are largely silent as to the low 
back other than one notation reflecting complaints of low back 
pain secondary to an injury received after falling into a bomb 
crater.  There were spasms in the right paravertebral musculature 
in the lumbar region.  The impression was of musculoskeletal 
strain secondary to trauma.  Bed rest for seven days was 
prescribed.

A January 2008 X-ray study of the low back revealed mild 
predominantly facet degenerative changes.

In February 2009, based on the Veteran's description of the 
nature of his service in Vietnam that included parachute jumps 
and being "blown out of a helicopter," a private physician 
opined that the Veteran experienced multiple minor traumas while 
serving in Vietnam and that it was likely that the degenerative 
changes in the Veteran's low back resulted from repeated traumas 
in service.

Based on the foregoing evidence, which includes a documented low 
back injury in service and a medical opinion relating the 
Veteran's current low back disability to service, service 
connection for a low back disability is warranted.  38 C.F.R. 
§ 3.303.  While the February 2009 opinion did not relate the 
Veteran's low back disability to the specific low back injury 
detailed in the service treatment records, it did relate it to 
the nature of the Veteran's service, which included parachute 
jumps, as well as to the reported in-service event of falling 
from a helicopter.  In this regard, the Board finds the Veteran's 
assertions credible, as they are consistent with the military 
occupational specialty of parachutist.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  In 
each case where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002)..  Hence, the physician's reliance on the 
Veteran's recitation of events in service is reasonable, and the 
Board finds no reason to question the medical opinion provided in 
February 2009.  Again, therefore, because there is evidence of a 
nexus between the Veteran's current low back disability and 
service, service connection for the low back disability is 
warranted.  38 C.F.R. § 3.303.

The evidence herein is at least in relative equipoise in that 
there is evidence in the Veteran's favor and no evidence against 
the claim.  In such situations, the claimant prevails.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right shoulder disability 

There is no documentation in the service treatment records 
regarding the right shoulder.

In a September 2007 written statement, the Veteran asserted that 
his right shoulder underwent considerable wear and tear during 
service as a result of carrying very heavy packs on his back.  In 
addition, he maintained that he stopped a fall into a bomb crater 
with his right upper extremity.  The service treatment records do 
contain a notation regarding a fall into a bomb crater.

The post-service evidence reflects treatment for the right 
shoulder beginning in 2001.  

In March 2009, a private physician and specialist in orthopedic 
medicine opined that the Veteran's right shoulder disability was 
related to service.  The physician indicated that both physical 
examination and radiologic studies indicated the presence of 
degenerative joint disease of the glenohumeral joint with 
probable chondral defect, impingement syndrome with rotator cuff 
tendinitis and possible tear, as well as a superior labral 
anterior-posterior (SLAP) type tear.  The Veteran underwent a 
right shoulder arthroscopic SLAP type repair, subacromial 
decompression and chondroplasty of the humeral head 
chondromalacia and chondral defect, and the removal of numerous 
chondral loose bodies.  The surgical procedure was helpful.  The 
physician opined that in the absence of any post-service injury 
of the right shoulder, it was "more likely than not" that the 
Veteran's present right shoulder disability was directly related 
to a right shoulder injury in service.

Based on the foregoing evidence, which includes a documented fall 
into a bomb crater in service and a medical opinion relating the 
Veteran's current right shoulder disability to that incident in 
service, service connection for a right shoulder disability is 
warranted.  38 C.F.R. § 3.303.  The Board notes that it finds 
credible the Veteran's assertions regarding stopping the fall 
into the bomb crater with his right upper extremity.  See 38 
U.S.C.A. § 1154(a).  As such, the medical opinion based on the 
Veteran's statements is reasonable, and the Board finds no reason 
to doubt it.

The Board emphasizes that the evidence herein is at least in 
relative equipoise in that there is evidence in the Veteran's 
favor and no evidence against the claim.  In such situations, the 
claimant prevails.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for peripheral neuropathy of the feet is 
granted.  

Service connection for a low back disability is granted.

Service connection for a right shoulder disability is granted.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim of entitlement to service connection for an 
orthopedic disability of the feet.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

As apparent from the discussion above pertaining to the Veteran's 
feet, he has peripheral neuropathy as well as orthopedic 
problems.  Service connection for peripheral neuropathy of the 
feet has been granted.  In the Board's view, a VA examination is 
warranted for an opinion regarding the likely origins of the 
bilateral orthopedic abnormalities of the feet in light of a 
post-service ankle injury, the Veteran's indication of a post-
service foot fracture, and due to the absence of any specific 
injury to the feet in service.  The Board is cognizant of the 
February 2009 medical opinion indicating that there was X-ray 
evidence of abnormalities in both feet and that these were 
related to repeated trauma during parachute jumps in Vietnam.  
The Board at this point cannot rely on this opinion as it is 
unsubstantiated, particularly in light of the fact that there is 
no documentation regarding the feet in the service treatment 
records, because there is no indication of continuity of 
symptomatology, and due to the long passage of time between 
service and the date of claim.

A VA orthopedic examination should be scheduled for an accurate 
diagnosis of all orthopedic disabilities of the feet and for an 
opinion regarding the likely origins of any such disability 
diagnosed.  The examination instructions are to be found below.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Schedule a VA orthopedic examination 
for a diagnosis of all orthopedic 
disabilities of the feet and for an opinion 
regarding whether any such disability is at 
least as likely as not (50 percent or 
greater likelihood) related to the 
Veteran's active duty service.  A rationale 
for all opinions and conclusion should be 
provided, and the examination report must 
indicate whether the claims file was 
reviewed in conjunction with the 
examination.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 


expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


